Matter of Christian N. v Shante Jovan B. (2015 NY Slip Op 07449)





Matter of Christian N. v Shante Jovan B.


2015 NY Slip Op 07449


Decided on October 13, 2015


Appellate Division, First Department


Published by New York State Law Reporting Bureau pursuant to Judiciary Law § 431.


This opinion is uncorrected and subject to revision before publication in the Official Reports.



Decided on October 13, 2015

Tom, J.P., Acosta, Richter, Kapnick, JJ.


15867

[*1] In re Christian N., Petitioner-Respondent, —
vShante Jovan B., Respondent-Appellant,


Julian A. Hertz, Somers, for appellant.
Karen P. Simmons, The Children's Law Center, Brooklyn (Janet Neustaetter of counsel), attorney for the child.

Order, Family Court, Bronx County (Peter J. Passidomo, J.), entered on or about August 26, 2014, as amended October 17, 2014, which, after a hearing, granted petitioner's motion for genetic marker testing, unanimously reversed, on the law, without costs, and the motion denied.
It is in the child's best interests to equitably estop petitioner from seeking genetic marker testing to determine if he is the biological father of the child (see Matter of Jesus R.C. v Karen J.O., 126 AD3d 445, 445-446 [1st Dept 2015], lv denied 25 NY3d 906 [2015]). Although petitioner testified that he questioned whether he was the child's father, for the first three years of the child's life, the father maintained a father-son relationship with him, held himself out to be the father of the child, permitted the child to call him "daddy," and provided the mother with support for the child (see id.). In addition, the child believes that petitioner is his father. Under the circumstances, equitable estoppel is appropriate even though petitioner did not see the child for approximately one year due to his incarceration when the child was three years old (see generally Matter of Angelo A.R. v Tenisha N.W., 108 AD3d 561 [2d Dept 2013]).
THIS CONSTITUTES THE DECISION AND ORDER
OF THE SUPREME COURT, APPELLATE DIVISION, FIRST DEPARTMENT.
ENTERED: OCTOBER 13, 2015
CLERK